ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_03_EN.txt.                      336 	




                                      DECLARATION OF JUDGE KEITH



                        1. As my votes indicate, I agree with the conclusions the Court has
                     reached. I also agree generally with the reasons it has given in reaching
                     those conclusions. My purpose in this declaration is to address three mat-
                     ters in support of those reasons :

                     (a) the broader context in which the case is to be seen ;
                     (b) the extent of the power of a Contracting Government to grant a spe-
                         cial permit under Article VIII of the Convention and the related issue
                         of the standard of review to be applied by the Court in the event of
                         a dispute about the grant of particular permits ;
                     (c) the application of that standard of review to the facts of the present
                         case.


                                            A. The Broader Context

                        2. In the 65 years the International Convention for the Regulation of
                     Whaling (hereinafter “the Convention”) has been in force, there have
                     been massive changes both in the operation of the whaling industry and
                     in attitudes and policies towards whaling. Under the Schedule, as in effect
                     at the outset, the total allowable annual catch in the waters south of
                     40 degrees south latitude was 16,000 blue whales, or 32,000 fin whales or
                     40,000 humpback whales. (No provision was originally made in respect of
                     minke whales.) By 1965 the taking of blue whales had been prohibited,
                     and by 1972 the limit for Antarctic minke whales had been set at 5,000.
                     These limits are two of the many manifestations of the exercise by the
                     International Whaling Commission of its powers of regulation. Such
                     binding action could be taken, if the necessary majority was available,
                     subject to the power of a Contracting Government to object, with the
                     consequence that it would not be bound by the new regulation.




                        3. In 1972, the year the 5,000 limit on the take of minke whales was
                     introduced, the United Nations Conference on the Human Environment,
                     held in Stockholm, recommended a ten‑year moratorium on commercial
                     whaling. As some of the nine original members of the Commission, which
                     were all whaling nations at the outset, abandoned whaling and new mem-

                     114




8 CIJ1062.indb 356                                                                                 18/05/15 09:29

                     337 	          whaling in the antarctic (decl. keith)

                     bers, with extensive NGO support, joined the Commission, the votes
                     favouring a moratorium grew. As the Judgment recounts, the morato-
                     rium was adopted in 1982. Many factors, commercial, scientific, techno-
                     logical, environmental, political and others, no doubt lay behind that
                     decision. Those factors are also manifested in the very many zero catch
                     limits now to be found in the tables in the Schedule. Today’s Schedule is
                     in very sharp contrast to that which operated 65 years ago. It is hard to
                     imagine that those who in 1946 proposed and adopted the new “effective
                     administrative machinery” anticipated it being used in such dramatic
                     ways. They might think it strange that a power established to regulate an
                     ongoing industry had been used virtually to prohibit it ; compare, e.g.,
                     Dispute regarding Navigational and Related Rights (Costa Rica v. Nicara-
                     gua) (Judgment, I.C.J. Reports 2009, p. 249, para. 87 (1)).




                       4. Those Contracting Governments which engaged in whaling and
                     took that view had a number of options open to them. They could with-
                     draw from the Convention by giving notice under its terms, as some did.
                     They could exercise their right to object to the measures, as, again, a
                     number of States, including Japan, did. They could seek to amend the
                     Convention, but that possibility has not been pursued. Or they could
                     challenge the lawfulness of a particular measure, again a course not taken.
                     


                       5. Over the last 30 years, the membership of the Commission has again
                     changed, with an increase of those Contracting Governments which sup-
                     port whaling, as well as of those which are opposed. It has been possible
                     for those on each side of the argument about whaling to complain that
                     the Commission has become over politicized. One consequence has been
                     that the Commission has become deadlocked and has recently decided to
                     meet only every second year.

                        6. I conclude this introductory passage by putting the current dispute,
                     brought before the Court for decision in accordance with international
                     law, in the broader context of methods of peaceful settlement of interna-
                     tional disputes. From 2007 until 2010 there were extensive attempts
                     through The Future of the IWC Process to resolve through negotiations a
                     range of matters, including the dispute which is now before the Court.
                     That process however failed. It ended just days after Australia filed its
                     Application in this case. The Chair of the Support Group, when review-
                     ing the process, particularly paid tribute to the United States of America
                     for its energy and leadership during the negotiating process, and to Japan
                     for its huge commitment and its willingness for compromise. Japan

                     115




8 CIJ1062.indb 358                                                                                 18/05/15 09:29

                     338 	          whaling in the antarctic (decl. keith)

                     referred to this assessment several times during the written and oral plead-
                     ings. Australia said nothing at all about it.




                             B. The Extent of the Power to Grant a Special Permit
                                         and the Standard of Review

                        7. I see the extent of the power of the Contracting Government to
                     grant a special permit and the extent of the power of the Court to review
                     the grant as being essentially interrelated. The wider the power of the
                     Contracting Government the more limited the power of the Court to
                     review. For me, three features of the power conferred on Contracting
                     Governments by Article VIII (I) of the Convention are significant. The
                     first is that the wording of the provision at its core is not subjective. It
                     does not say that a Contracting Government may grant a special permit
                     for “what it considers to be” scientific research. The non‑appearance of
                     those words is emphasized by the subjective wording appearing at the end
                     of that sentence — “as the Contracting Government thinks fit”. Such
                     wording was, for instance, in issue in the Certain Questions of Mutual
                     Assistance in Criminal Matters case, where the Court nevertheless consid-
                     ered that it had some power of review ((Djibouti v. France), Judgment,
                     I.C.J. Reports 2008, p. 229, para. 145). That case is helpful in a second
                     and more important way since the assessment there by the relevant State
                     authority was based on that State’s own assessment of prejudice to its
                     “essential interests”. The assessment here, by contrast, relates to a much
                     more concrete matter — a programme for the purposes of scientific
                     research relating to whales and associated matters. A third feature is the
                     common interest of all the Contracting Governments in the operation of
                     the Convention with the related roles of the IWC and its Scientific Com-
                     mittee. Those features all indicate for me real limits on the power of the
                     Contracting Government to grant a special permit. A fourth significant
                     matter bearing directly on the Court’s exercise of its power of review in
                     this case is the extensive body of information in the record before it about
                     the process which led to the range of decisions to establish the
                     JARPA II programme and about its implementation.




                       8. As the Judgment indicates, the positions of the Parties and the Inter-
                     vener on the standard of review have evolved over the course of the pro-
                     ceedings (paras. 62‑69). While in general I agree with the test stated by

                     116




8 CIJ1062.indb 360                                                                                  18/05/15 09:29

                     339 	           whaling in the antarctic (decl. keith)

                     the Court, I formulate it in this way : Is the Contracting Government’s
                     decision to award a special permit objectively justifiable in the sense that
                     the decision is supported by coherent scientific reasoning ? The test does
                     not require that the programme be “justified”, rather, that on the record
                     it is justifiable. Nor is it for the Court to decide on the scientific merit of
                     the programme’s objectives nor whether its design and implementation
                     are the best possible means of achieving those objectives. But it does have
                     the role of assessing, in the light of the features of the power mentioned
                     in the previous paragraph, the evidence to see whether it demonstrates
                     coherent scientific reasoning supporting central features of the pro-
                     gramme. Such tests, like that stated by the Court, become clearer as they
                     are applied to the facts in issue.




                           C. The Application of the Standard of Review to the Facts

                        9. Subject to one matter of emphasis, I have nothing to add to the
                     reasons given in support of the conclusions reached by the Court relating
                     to the decisions taken by the Japanese authorities regarding the use of
                     lethal methods as opposed to non-lethal ones (paras. 128‑144) and the
                     determination of the sample sizes (paras. 147‑198) ; and relating to the
                     comparison of the sample size to the actual take (paras. 199‑212). The
                     matter of emphasis is that for me the evidence demonstrates a failure by
                     the Japanese authorities even to address central matters involved in the
                     initial design and ongoing implementation of the programme.

                        10. In respect of the decisions regarding the use of lethal methods and
                     non‑lethal ones, I see as critical the failure of Japan to provide any evi-
                     dence of any studies which it undertook of the use of non‑lethal methods
                     through the long period running from the planning of the programme to
                     the present day (see in particular paragraphs 136‑141). The Court did, by
                     contrast, receive evidence from the two experts called by Australia about
                     the enhancement and wider use over that time of non‑lethal methods
                     which were capable of being used for at least some of the objectives of the
                     programme.
                        11. So far as the determination of the sample sizes is concerned, the
                     lack of any clear explanation in the record for the choices of a 12‑year
                     research period for two of the species and of six years for the other means,
                     as I see the matter, that those aspects of the decision which are critical for
                     the sizes of the samples of the different species are not supported by
                     coherent scientific reasoning. Among the objectives of the programme are
                     inter-species competition and ecosystem research (paras. 176‑178). A sim-
                     ilar lack of explanation appears in respect of the choice of annual sample
                     sizes of 50 for each of the humpback and fin species when the Research

                     117




8 CIJ1062.indb 362                                                                                     18/05/15 09:29

                     340 	           whaling in the antarctic (decl. keith)

                     Plan for the programme called for a take of at least 131 of each species
                     for the purpose of one of the objectives (para. 179).


                        12. I next see as significant the essential failure of Japan to explain in a
                     persuasive manner the big increase in the target for minke whales from
                     JARPA to JARPA II. On the one hand, it said that the new objectives
                     were a major reason, when they do not appear to be clearly distinct from
                     the objectives of JARPA as they existed in the last part of that pro-
                     gramme ; but, on the other, it emphasized the need for continuity in mov-
                     ing from the first to the second programme (paras. 147‑156). It does not
                     appear to me to be scientifically credible to maintain both of those argu-
                     ments at one and the same time.
                        13. Finally, I consider the difference between the sample size and the
                     actual take. I see it as significant that, while Japan has continued to issue
                     special permits for the taking of the same numbers of the three species
                     throughout the programme, except for 2005 and 2006 in respect of fin
                     and humpback whales, it has never reported to the IWC and in particular
                     to the Scientific Committee on the consequences of the much reduced
                     takes of minke whales and fin whales and the nil take of humpback
                     whales for the design and implementation of the programme
                     (paras. 209‑212). The Annexes to Japan’s Counter‑Memorial in the part
                     concerned with documents which it issued (Anns. 133‑159) include only
                     three possibly relevant documents submitted to the IWC or its Scien-
                     tific Committee (Anns. 152, 153 and 156) and none on its face addresses
                     those changes and the possible consequences for the research. Only one of
                     them dates from the time of the full‑scale operation of JARPA II and
                     does no more than list publications arising from JARPA II as well as
                     from JARPA. That failure is to be seen in the context of the requirements
                     of paragraph 30 of the Schedule and the duty of co‑operation with the
                     IWC and its Scientific Committee which, as the Court notes, both Parties
                     and the intervening State recognize (paras. 83 and 240).



                        14. To summarize, the evidence before the Court, as I read it, does not
                     show that the Japanese authorities in planning and implementing the pro-
                     gramme have given any real consideration or indeed any consideration at
                     all to the central elements of the programme discussed above. Accord-
                     ingly, and for the reasons also given by the Court, I conclude that the
                     programme does not fall within the scope of Article VIII (1) and that, as
                     a consequence, the actions of Japan, taken in terms of the programme,
                     for the killing, taking and treating of whales under it, breach para-
                     graph 10 (e), paragraph 10 (d) and paragraph 7 (b) of the Schedule.

                                                                      (Signed) Kenneth Keith.


                     118




8 CIJ1062.indb 364                                                                                     18/05/15 09:29

